                                                                           FILED
                                                                        IN CLERK'S OFRCE
                                                                    US DISTRICT COURT ED.IiY,
UNITED STATES DISTRICT COURT                                       ^               2019
EASTERN DISTRICT OF NEW YORK                                                               *
                                                      X             BROOKLYN OFFICE
PAULA F. GUITY,
                                    Plaintiff,
                                                          MEMORANDUM DECISION
                                                          AND ORDER
                      - against -
                                                          18-CV-04369(AMD)(AKT)
UNIONDALE UNION FREE SCHOOL DIST.,
et al.

                                    Defendants.

                                                      X

ANN M.DONNELLY,United States District Judge:

         On August 1, 2018,the pro se plaintiff, Paula Guity, brought this action against the

Uniondale Union Free School District, the District Board of Education, and individual

defendants Dr. Myrtle Dickson, Dexter Hodge, Anna Ritter, and Karla Mitchell. (EOF No. 1.)

On December 6, 2018, the plaintiff filed an amended complaint alleging discrimination,

retaliation, and a hostile work environment pursuant to Title VII of the Civil Rights Act of 1964,

the Americans with Disabilities Act("ADA"),42 U.S.C. § 1981, and New York state law; the

plaintiff also claims municipal Monell liability, violations of her "Fourteenth Amendment

rights," First Amendment retaliation, and intentional infliction of emotional distress. (ECF No.

22.) On January 18,2019, the defendants moved to dismiss the amended complaint(ECF No.

28), and on March 14, 2019, the plaintiff opposed and moved for leave to file a second amended

complaint(ECF Nos. 35, 38). For the reasons discussed below,I grant the defendants' motion to

dismiss, and deny the plaintiffs motion for leave to amend the complaint.
                                           BACKGROUND'

        In September of2005,the plaintiff began teaching Spanish at the Uniondale High School.

(ECF No.22        15, 22.) On August 25^ 2015,the Board ofEducation approved the plaintiffs

"request for a two year unpaid leave of absence," and informed her that the leave would be

"effective August 31, 2015 through June 30, 2017." (ECF No. 38-1 at 4;see ECF No.22 ^ 16.)^

On March 22,2016, Dr. Myrtle Dickson, the Assistant Superintendent for Human Resources,

sent the plaintiff a letter informing her that her "unpaid leave ofabsence became effective on

June 3, 2015," and that her "leave ends on June 3, 2017." (ECF No. 38-1 at 5; ECF No. 22118.)

On June 2, 2017, Dr. Dickson again advised the plaintiff that her leave would end on June 3,

2017, and explained that the District could not grant her request for an ADA accommodation

because it "does not maintain an Alternative School and does not have an off-campus

assignment." (ECF No. 38-1 at 6.)

        Dr. Dickson scheduled a meeting with the plaintiff, two of her union representatives, and

the Director of Second Languages for June 8,2017, but the plaintiff did not appear for the

meeting. (ECF No. 38-1 at 8.) Sometime in late June 2017,the plaintiff requested an

accommodation to be transferred from her position at the Uniondale High School to a middle

school. {See ECF No. 22 ^ 82.) On August 1, 2017,Dr. Dickson sent the plaintiff a letter

clarifying that the plaintiffs leave of absence had actually been through June 30,2017; Dr.




'All facts are taken from the amended complaint and the plaintiffsjoint opposition and motion to amend.
(ECF Nos.22,35, 38.) "[AJlthough courts generally will not accept factual allegations raised for the first
time in opposition to a motion to dismiss, some courts have construed the mandate to read a pro se
plaintiffs papers liberally as allowing for consideration ofsuch allegations." Guity v. Uniondale Union
Free Sch. Dist., No. 15-CV-5693,2017 WL 9485647,at *1 n.l (E.D.N.Y. Feb. 23, 2017), report and
recommendation adopted. No. 15-CV-5693,2017 WL 1233846(E.D.N.Y. Mar. 31,2017)(internal
quotation marks and citation omitted)(collecting cases).

^ The page numbers correspond to those generated by the Court's Electronic Court Filing system.
                                                    2
Dickson explained that the plaintiff would "return to a teaching position for the 2017-2018

school year," and also scheduled a time to meet with her to discuss a "possible transfer to the

Middle School level, and any[ADA]accommodations [the plaintiff] might need given the

medical note [she submitted]." (Jd. at 10.) The plaintiff was transferred to Lawrence Road

Middle School and Turtle Hook Middle School to teach Spanish for the 2017-2018 school year.

(ECF No. 22 ^ 22.) According to the plaintiff, on August 28,2017, Dr. Dickson spoke to the

plaintiffs physician, without the plaintiffs permission, about the plaintiffs "disabling

condition." (Jd. at 40.) Then, on September 15, 2017, Dr. Dickson denied the plaintiffs

additional ADA accommodation request that the District provide transportation between the

schools because her "physician did not say that her 'disabling condition'" would affect her

ability to drive. (Id. H 82;see id. at 40.) The plaintiff claims that Dr. Dickson purposefully sent

"harassing notifications" and ignored documentation that the plaintiffs leave ran through June

30, 2017. (Id.    18-20; id at 40.)

       The plaintiff also complains of her treatment—in particular by Anna Ritter, the Dean of

Academic Services at Turtle Hook—during the 2017-2018 school year. She alleges the

following transgressions:

       • On or around the first day of school, September 4, 2017, Ritter told the plaintiff that
         she had conducted an internet background search on the plaintiff—^unearthing
         "horrible things"—^about which the plaintiff knew nothing. (ECF No.22\25\ see id.
         at 41.)

       • On September 15, 2017, Ritter called the plaintiff to her office for a meeting (Id.
         27), and said that Karla Mitchell, the Guidance Counselor, received complaints from
         students that the plaintiff had bullied them; Ritter and Mitchell refused to tell the
         plaintiff which students had complained. (Id.) Mitchell later sent Ritter an email
         stating that "'apparently' the students were telling the truth about Plaintiffs
           behavior." (Id. ^29.)
       • On October 5, 2017, Ritter told the plaintiff,"I am Hispanic, and I only want
         Hispanic teachers to teach the students. These American teachers can't teach because
         they can't speak Spanish." {Id. ^ 88; id. at 41.) That same day, Ritter made another
         comment about how American teachers could not teach Spanish competently. {Id. ^
           89.)


       • On October 6,2017, Ritter and Mitchell received another student complaint about the
         plaintiff, and decided that the students' accounts were truthful "before even
         presenting the student's complaint to [the plaintiff]." {Id. at 41.)

       • The plaintiff met with Ritter and Mitchell again on October 9 or October 11,this time
         to speak about the plaintiffs response to a student's insult. {Id. 93.) Ritter spoke to
         the plaintiff about an exchange with a student in which the student told the plaintiff,
         "Shut the fuck up, you stupid hoe," to which the plaintiff responded,"It takes one to
         know one." {Id, 94;see id. at 42.) The plaintiff claims that the principal had
         determined earlier that the student's complaint was "without merit," but that Ritter
         and Mitchell nevertheless subjected her to "an unauthorized harassing interrogation."
         {Id. at 42.)

       • The plaintiff also claims that Ritter singled her out as a "non-native" Spanish speaker
         at a team meeting on October 12,2017. {Id. at 42.) The plaintiff claims that the
         meeting was meant to "elicit[] information that served to segregate Hispanic teachers
         from non-Hispanic teachers." {Id.)

According to the plaintiff, Ritter and Mitchell targeted her because she is African-American and

not Hispanic.

       The plaintiff alleges that she was excluded from Lawrence Road's Hispanic Heritage

month from September 15, 2017 to October 15,2017. (EOF No. 35 HI 32, 33,44.) The school

selected three Hispanic teachers to present at the event, and the plaintiff was not given the

opportunity to present or plan the event. {Id, 133.) One of the selected teachers was"a Black

teacher of Hispanic ethnicity." {Id. H 34.)

       In addition, the plaintiff claims that in September and October of2017, other teachers

came into her classroom while she taught. (EOF No. 22 H 34; EOF No. 35 H 38-40.) The

plaintiff did not want other teachers there, and believed that they were sent "to spy for

administration defendants" because the plaintiff is "a Black American of African-American
ethnicity." {Id. f 40.) In particular, a Hispanic teacher named Ms. Solarate "would enter and

exit" the plaintiffs classroom without the plaintiffs consent. (ECF No. 22 34.) Ms. Solarte

also corrected the plaintiffs students, which the plaintiff claims was proof of Ms. Solarte's

"racially-superior mindset" and was meant to "harass[] and humiliat[e]" the plaintiff. {Id. at 35.)

On October 16,2017,the plaintiff"summoned security personnel at the top of her voice and

demanded that the teachers be removed from the classroom." {Id. ^ 55.) The security personnel,

who were responsible only for students, declined to direct the other teachers to leave the room.

{Id. H 56.)

         The next day. Dexter Hodge,the Lawrence Road Middle School Principal, told the

plaintiff that he wanted to meet the plaintiff on October 20, 2017 for a "fact-finding meeting"

because he had "heard something."^ {Id.         57,74.) At the meeting, Hodge told the plaintiff that

students were saying that her "lessons lack rigor," and that "teachers stated that [the plaintiff]

said, T hate coming here. 1 hate these kids, and I'm going to sue this place, again.'" {Id.        49.)

The plaintiff responded that "these were not [her] exact words;" she asked Hodge to reveal his

sources, but he refused. {Id. H 49.) Hodge also told the plaintiffthat the "teachers had a right to

remain in the classroom" because it was "their room,too." The plaintiff said that "she could not

allow it" because of her disability. {Id.     74-76.) Hodge said that he treated the school like a

"family business," and yelled at the plaintiff while the door was open,"1 am the principal. 1

decide who works in this building. You are disrespectful." {Id.         48, 51.) The plaintiff alleges

that these comments publicly humiliated her, and caused colleagues to think poorly of her and

refuse to help her teach effectively. {Id. 151.)



^ On the day ofthe meeting, Hodge changed the time ofthe meeting from the third period to the first
period; which the plaintiff claims he did to keep her preferred union representative from attending. (ECF
No. 22    65, 66.)
       The plaintiff also claims that during the fall of2017,the administration failed to

discipline students who physically and verbally attacked her. (ECF No.22        71-73.) She

claims that students called her a "stupid bitch" who "can't teach," and commented that "[s]he

ain't even Spanish." (ECF No.22171.) The plaintiff reported these incidents to the

administration but the students were not removed from her class. {Id.^ 72.) According to the

plaintiff, the school issued only a verbal reprimand to two male students who stuck the plaintiff

in the back with sharpened pencils, but expelled a student who called a white teacher "a stupid

hoe." {Id.    36, 37.) The plaintiff claims that these experiences caused her to "experience chest

pains, sweating, shortness of breath, and body tremors." (ECF No. 22       54,69.)

       On August 6,2018,the plaintiff requested a copy of her "employee file ... for [her]

perusal"(ECF No. 38-1 at 15); Dr. Dickson responded that she would address the plaintiffs

request when she returned from vacation on August 20. {Id. at 16). On August 24,the plaintiff

made another request for the file, which she wanted to pick up that day. {Id. at 17; ECF No. 35

   14,15.) Dr. Dickson replied that the copies would not be ready that day, and that she would

advise the plaintiff when the copies were ready. (ECF No. 38-1 at 20.) The plaintiff did not get

the file until six months after she made her initial request. (ECF No. 35 T|1| 18-19.) The plaintiff

says that,"White individuals who request copies oftheir employee file are not made to wait six

months." {Id. H 19.)

       On August 1, 2018,the plaintiff, brought this action alleging claims of discrimination,

hostile work environment, and retaliation under Title VII,42 U.S.C. § 1981,42 U.S.C. § 1983,

and New York laws. First Amendment retaliation. Fourteenth Amendment equal protection

violation, ADA disability discrimination,"Disability Retaliation and Coercion" pursuant to 42

U.S.C. § 12203 and 42 U.S.C. § 1981, "Deprivation of Right" under 42 U.S.C. § 1983, Monell
liability for failure to train, supervise, and discipline under 42 U.S.C. § 1983, intentional

infliction ofemotion distress, and "Aid[ing] and Abet[ing] Pursuant to New York State Law."

(ECF No.22       78-129.) The plaintiff seeks damages for her "physical and mental injuries,"

"mental anguish,""emotional distress," and "special and general pecuniary losses." (ECF No.

22 at 44.) On January 18, 2019,the defendant moved to dismiss, and the plaintifffiled a joint

opposition and motion for leave to file a second amended complaint. {See ECF Nos. 30 35, 38.)

                                           DISCUSSION


        A court evaluating a motion to dismiss must accept as true the factual allegations in the

complaint and draw all reasonable inferences in the plaintiffs favor. Town ofBabylon v. Fed.

Hous. Fin. Agency,699 F.3d 221,227(2d Cir. 2012). However, an action will survive only if

the law recognizes the claims, and ifthe complaint pleads "enough facts to state a claim to relief

that is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570(2007). A claim is

plausible on its face when the plaintiff"pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal,

556 U.S. 662,678(2009)(citing Twombly,550 U.S. at 556). This standard requires more than

an "unadorned,the-defendant-unlawfully-harmed-me accusation." Iqbal, 556 U.S. at 678 (citing

Twombly,550 U.S. at 555).

       Allegations in pro se complaints are held to "less stringent standards than formal

pleadings drafted by lawyers." Haines v. Kerner, 404 U.S. 519, 520(1972). The court must

read a pro se complaint liberally and interpret it to raise the strongest arguments it suggests,

especially when it alleges civil rights violations. See Erickson v. Pardus, 551 U.S. 89,94

(2007); Sealed PlaintiffV. Sealed Defendant #1, 537 F.3d 185,191-93(2d Cir. 2008); Weixel v.
Bd. ofEduc. ofCity ofNew York, 287 F.3d 138, 146(2d Cir. 2002)(citing Weinstein v.

Albright, 261 F.3d 127, 132(2d Cir. 2001)).

I.     Federal Law Claims


        A.     Title VII Claims


       Under Title VII, a plaintiff may assert claims of"direct discrimination (the so-called

'quid pro quo' variety),... and 'hostile workplace environment' harassment." Leibovitz v. New

York City Transit Auth.^ 252 F.3d 179,188(2d Cir. 2001)(citing Carrero v. New York City

Housing Autk,890 F.2d 569, 577(2d Cir. 1989)); Thompson v. Landers^ No. 17-CV-5857,

2018 WL 5045762, at *2(E.D.N.Y. Oct. 17,2018). Title VII also covers retaliation claims, and

makes it unlawful "for an employer to discriminate against any of his employees or applicants

for employment... because he has opposed any practice made an unlawful employment practice

by [Title VII] or because he has made a charge, testified, assisted, or participated in any manner

in an investigation, proceeding, or hearing under [Title VII]." § 2000e-3(a)(emphasis added);

see Burlington N & Santa Fe Ry. Co. v. White, 548 U.S. 53,62(2006).

               1.     Discrimination Claim

       To establish a primafacie case of discrimination under Title VII, the plaintiff must

allege facts to show that "(1)[sjhe is a member of a protected class;(2)[s]he was qualified for

the position she held;(3)[s]he suffered an adverse employment action; and(4)the adverse

action took place under circumstances giving rise to an inference of discrimination." Ruiz v.

Cnty. ofRockland,609 F.3d 486,492(2d Cir. 2010)(citation omitted).

       "A plaintiff sustains an adverse employment action if he or she endures a

'materially adverse change' in the terms and conditions ofemployment." Galabya v. N.Y.C. Bd.

ofEduc., 202 F.3d 636,640(2d Cir. 2000)(quoting Richardson v. New York State Dep't of

                                                8
Correctional iServ.,180 F.3d 426,446(2d Cir.1999)). Courts have found that "termination, and

demotion evidenced by a decrease in salary or wage,a less distinguished title, a material loss in

benefits, significantly diminished material responsibilities" are materially adverse actions. See

Williams v. R.H. Donnelley, Corp., 368 F.3d 123, 128(2d Cir. 2004). On the other hand,

"inconvenience or an alteration ofjob responsibilities" alone is not materially adverse. Kessler

V. Westchester Cty. Dep't ofSoc. Servs., 461 F.3d 199,204(2d Cir. 2006);see Galabya, 202

F.3dat640.


        The plaintiff does not allege a plausible claim of discrimination because she does not

allege that she suffered a "materially adverse" employment action. The plaintiff was not fired,

disciplined, or demoted. The actions she cites—^that her interactions with school leadership

made colleagues think poorly of her, and that she was not allowed to participate in Hispanic

Heritage month celebrations—do not amount to "materially adverse" employment actions.

Therefore, the claim is dismissed.

               2.      Hostile Work Environment Claim

       "[I]t is 'axiomatic' that in order to establish a... hostile work environment under Title

VII, a plaintiff must demonstrate that the conduct occurred because of her" protected

status. Alfano v. Costello, 294 F.3d 365, 374(2d Cir. 2002)(quoting Brown v. Henderson,257

F.3d 246,252(2d Cir. 2001)). "Title VII does not prohibit all verbal or physical harassment in

the workplace; it is directed only at 'discriminat[ion]... because of...race [or]...sex.'"

Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75,80(1998).

        "A plaintiff must show that 'the workplace is permeated with discriminatory

intimidation, ridicule, and insult that is sufficiently severe or pervasive to alter the conditions of

the victim's employment and create an abusive working environment.'" Littlejohn v. City ofNY,
795 F.3d 297, 320-21 (2d Cir. 2015)(citing Harris v. Forklift Sys., Inc., 510 U.S. 17,21 (1993)).

To determine whether a work environment is hostile, the court considers the totality ofthe

circumstances, including "(1)the frequency ofthe conduct,(2)the severity of the conduct,(3)

whether the conduct is physically threatening or humiliating, or a mere offensive utterance, and

(4)whether the conduct unreasonably interferes with the employee's work

performance." Brennan v. Metro. Opera Ass% 192 F.3d 310,319(2d Cir. 1999)(citing Harris,

510 U.S. at 23);     Thompson,2018 WL 5045762, at *3.

       The plaintiff"must demonstrate either that a single incident was extraordinarily severe,

or that a series of incidents were 'sufficiently continuous and concerted' to have altered the

conditions of her working environment." Cruz v. Coach Stores, Inc., 202 F.3d 560,570(2d Cir.

2000)(quoting Perry, 115 F.3d at 149). "Isolated incidents or episodic conduct will not support

a hostile work environment claim." Richardson v. New York State Dep't ofCorr. Serv., 180 F.3d

426,437(2d Cir. 1999);see Kotcher v. Rosa and Sullivan Appliance Ctr., 957 F.2d 59,62(2d

Cir. 1992)("The incidents must be repeated and continuous; isolated acts or occasional episodes

will not merit relief."). "For racist comments, slurs, and jokes to constitute a hostile work

environment,there must be 'more than a few isolated incidents ofracial enmity.'" Schwapp v.

Town ofAvon, 118 F.3d 106, 110(2d Cir. 1997)(quoting Snell v. Suffolk County, 782 F.2d 1094,

1103(2d Cir. 1986)).

        The plaintiff cites only one incident during which the defendants raised the subject of

ethnicity—a discussion about whether Spanish teachers were Hispanic or not—and makes no

claim that the defendants discussed the plaintiffs race. (ECF No. 22 ^ 88.) Moreover, even

accepting the plaintiffs characterizations ofthe defendants' comments as racially




                                                 10
discriminatory, she cites only sporadic remarks over the course oftwo months. This is

insufficient to sustain a hostile work environment claim; the claim is dismissed.

               3.      Retaliation Claim

        Under Title VII it is unlawful "for an employer to discriminate against any...

employee[]...because [that employee] opposed any practice" made unlawful by Title VII or

"made a charge, testified, assisted, or participated in any manner in an investigation, proceeding,

or hearing under this subchapter." 42 U.S.C. § 2000e-3(a). "To establish a prima facie case

ofretaliation, the pleiintiff must demonstrate that(1)the employee engaged in a protected

activity;(2)the employer was aware ofthat activity;(3)the employee suffered a materially

adverse action; and(4)there was a causal connection between the protected activity and the

materially adverse action. Lynch v. New York State Urban Dev. Corp., No. 16-CV-5926,2018

WL 7918226, at *7(E.D.N.Y. Aug. 10, 2018);           Lore v. City ofSyracuse,670 F.3d 127, 157

(2d Cir. 2012). "A plaintiff must show that a reasonable employee would have found the

challenged action materially adverse ...[meaning that] it well might have dissuaded a

reasonable worker from making or supporting a charge of discrimination." White,

548 U.S. at 68. "Whether a particular [action] is materially adverse depends upon the

circumstances ofthe particular case, and 'should be judged from the perspective ofa reasonable

person in the plaintiffs position, considering all the circumstances.'" Oncale v. Sundower

Offshore Servs., Inc^, 523 U.S. 75, 81 (1998). Ifthe plaintiff does not allege any disciplinary

action,"courts are more likely to find that the employee was not subjected to a materially

adverse action." Lynch, 2018 WL 7918226, at *8;see Tepperwein v. Entergy Nuclear

Operations, Inc., 663 F.3d 556,569(2d Cir. 2011).




                                                11
       The plaintiff does not claim that she engaged in any protected activity or that she was

subject to a materially adverse action. As discussed above, the plaintiff was not fired or

disciplined. The only "adversity" she claims is that she could not participate in a Hispanic

Heritage event, that she had to meet with school administrators—defendants Hodge, Ritter, and

Mitchell—and that she had to share a classroom with other teachers. None ofthese incidents


would "have dissuaded a reasonable worker from making or supporting a charge of

discrimination." White, 548 U.S. at 68. Therefore, the plaintiffs Title VII retaliation claim is

dismissed.


          B.   Americans With Disabilities Act Claim


       The ADA prohibits an employer from discriminating against a qualified employee on the

basis of disability. 42 U.S.C. § 12112(a). To establish aprimafacie case

of discrimination under the ADA,the plaintiff must demonstrate that "(1)the defendant is

subject to the ADA,(2)the plaintiff was disabled within the meaning ofthe ADA,(3)the

plaintiff was otherwise qualified to perform the essential flmctions of her job, with or without a

reasonable accommodation, and(4)the plaintiff suffered an adverse employment action on the

basis of her disability." Nash v. HomeGoods, Inc., No. 16-CV-1043,2019 WL 1433049, at *8

(E.D.N.Y. Mar. 29,2019);       Sista v. CDC Ms NAm., Inc., 445 F.3d 161,169(2d Cir. 2006)).

The plaintiff must also "show that the adverse employment action 'took place under

circumstances giving rise to an inference of discrimination.'" Davis v. N.Y.C. Dep't ofEduc.,

804 F.3d 231,235(2d Cir. 2015)(quoting Graham v. Long Island R.R.,230 F.3d 34,39(2d Cir.

2000)).

       The plaintiff has not alleged sufficient facts to sustain an ADA discrimination claim. The

plaintiff claims that Dr. Dickson's mistake about the plaintiffs last day of medical leave was an

                                                12
act of ADA discrimination, and that Dr. Dickson's emails and letters were purposefully

harassing. As the plaintiff admits, Dr. Dickson realized her mistake on August 1, 2017, and sent

the plaintiff a letter to that effect, and confirmed that the plaintiff had a teaching position for the

2017-2018 school year. (ECF No. 22 at 10.) The plaintiff has not alleged facts that suggest even

an "inference of discrimination," Davis, 804 F.3d at 235 (quoting Graham 230 F.3d at 39), nor,

as discussed above, has she suffered an adverse employment action.

        A liberal reading of the complaint suggests a failure to accommodate claim under the

ADA. "To plead a failure-to-accommodate claim, a plaintiff must allege that '(1) plaintiff is a

person with a disability under the meaning ofthe ADA;(2)an employer covered by the statute

had notice of[her] disability;(3) with reasonable accommodation, plaintiff could perform the

essential functions ofthe job at issue; and (4)the employer has refused to make such

accommodations.'" Dooley v. JetBlue Airways Corp.,636 F. App'x 16,18(2d Gir. 2015)

(summary order)(quoting McMillan v. City ofN.Y., 711 F.3d 120, 125-26(2d Cir. 2013)).

Moreover,"[a] defendant is not required to offer an accommodation that imposes an undue

hardship on its program's operation; it is only required to make a reasonable accommodation."

Powell V. Nat'l Bd. ofMed. Examiners, 364 F.3d 79,88(2d Cir. 2004)(citing 28 C.F.R. § 41.53

(2002)).

        To the extent that the plaintiff claims that the defendants failed to accommodate her

requests for an off-campus assignment(ECF No. 38-1 at 6)and for transportation between the

schools(ECF No.22 ^182), the allegations are insufficient to sustain an ADA claim. While the

District did not grant those accommodation requests, it did grant the plaintiffs request to

"transfer to the Middle School level." (ECF No. 38-1 at 10.) An "employer is not obligated to

provide an employee the accommodation [she] requests or prefers," and "need only provide


                                                   13
some reasonable accommodation." Felix v. New York City Transit Auth., 154 F. Supp. 2d 640,

655(S.D.N.Y. 2001), aff'd, 324 F.3d 102(2d Cir. 2003)(quotation marks and citation omitted).

Accordingly, the accommodation claim is dismissed.

         C.    Monell Liability

        The plaintiffalso sues the District for failing to train defendant Hodge,among others, to

act without violating her constitutional equal protection rights. (ECF No.22 H 123.) For a

municipality to be liable under § 1983 and § 1981,the plaintiff must prove "(1)an official policy

or custom that(2)causes the plaintiff to be subjected to(3)a denial ofa constitutional

right." Wray v. City ofNew York^ 490 F.3d 189,195(2d Cir. 2007)(citation omitted). A custom

or policy is established "in one offour ways: by alleging the existence of:(1)a formal policy;(2)

action taken or decisions made by policymakers that caused the violation [alleged];(3)a practice

so persistent and widespread that it constitutes a 'custom or usage;' or(4)a failure to properly

train or supervise municipal employees." Byvalets v. New York City Hons. Autk, No. 16-CV-

6785,2017 WL 7793638, at *14(E.D.N.Y. July 28,2017), report and recommendation

adopted. No. 16-CV-6785,2018 WL 1067732(E.D.N.Y. Feb. 23,2018)(citing White v. City of

NY,206 F. Supp. 3d 920,937(S.D.N.Y. 2016)(citation omitted)).

       The plaintiff does not allege that the District had a formal policy that denied the plaintiff

a constitutional right. Rather, she relies on the other three remaining ways of establishing

Monell liability.

       If a plaintiff"seek[s] to hold a municipality liable for a single decision by a municipal

policymaker,[plaintiffs] must show that the official had final policymaking power." Roe v. City

ofWaterbury,542 F.3d 31,37(2d Cir. 2008)(citation and internal quotation marks omitted).

"[T]he critical inquiry is not whether an official generally has final policymaking authority;


                                                14
rather, the court must specifically determine whether the government official is a final

policymaker with respect to the particular conduct challenged in the lawsuit." Id. The plaintiff

has not alleged facts that demonstrate that any ofthe defendants in the complaint were final

policymakers. Although the plaintiff makes the conclusory allegation that Hodge was the

policymaker for the building(ECF No. 22^ 45), she alleges no facts that demonstrate that Hodge

or any ofthe other defendants were final policymakers for any official municipal policy or

custom.


        To plead the third Monell kind ofliability—custom or usage—^the plaintiff miist allege "a

longstanding practice or custom which constitutes standard operating procedure." Littlejohn v.

City ofNew York, 795 F.3d 297, 314(2d Cir. 2015)(internal quotation marks, alterations, and

citations omitted). The policy must be "so manifest as to imply the constructive acquiescence of

senior policy-making officials." Byvalets, 2017 WL 7793638, at **15-16(quoting iSor/wcco v.

N.Y.C. Police Dep% 971 F.2d 864, 871 (2d Cir. 1992)). "In determining if a practice is

widespread, courts have found a wide range ofinstances insufficient to plausibly allege a

municipal custom." McLennon v. City ofNew York, 171 F. Supp. 3d 69,95(E.D.N.Y. 2016)."*

"[IJsolated acts... by non-policy-making municipal employees are generally not

sufficient[.]" Jones v. Town ofE. Haven,691 F.3d 72,81 (2d Cir. 2012). The incidents plaintiff

cites are not sufficiently widespread, persistent or discriminatory to constitute an official policy.


^ See. e.g., Giaccio v. City ofNew York, 308 F. App'x 470,472(2d Cir. 2009)(summary order)(the
plaintiff"identifie[d], at most, only four examples" of defendants' allegedly wrongful behavior which
"[fell] far short of establishing a practice that is so persistent or widespread as to justify the imposition of
municipal liability.")(citations and internal quotation marks omitted)); Cruz v. City ofNew York, No. 15-
CV-2265,2016 WL 234853, at *5(S.D.N.Y. Jan. 19,2016)("[EJight cases cited from a municipality
(New York)far bigger than Newburgh, makes the number of cited cases particularly inadequate to
demonstrate plausibly a municipal custom."); Tieman v. City ofNewburgh,No. 13-CV-4178,2015 WL
1379652, at *17(S.D.N.Y. Mar. 26, 2015)(thirteen instances of similar excessive force allegations over a
four year period were insufficient to state a custom where, during that time period "hundreds, if not
thousands, of arrests were made").
                                                      15
On the contrary, the plaintiff alleges isolated and unrelated incidents that involve only non-

policy-making municipal employees. Id. Therefore, the plaintiff does not allege sufficient facts

to demonstrate an official policy or custom under a theory of persistent or widespread conduct.

        Finally, to demonstrate that a municipal failure to train constitutes deliberate indifference,

a plaintiff must allege:(1)"a policymaker knows to a moral certainty that [his or] her employees

will confront a given situation;"(2)"the situation either presents the employee with a difficult

choice ofthe sort that training or supervision will make less difficult or that there is a history of

employees mishandling the situation;" and(3)"the wrong choice by the city employee will

frequently cause the deprivation of a citizen's constitutional rights." W.A. v. Hendrick Hudson

Cent. Sch. Dist. c& Kathleen Coughlin, No. 14-CV-8093,2016 WL 1274587, at *10(S.D.N.Y.

Mar. 31,2016){qviotmg Jenkins v. City ofN.Y.,478 F.3d 76,94(2d Cir. 2007)(internal

quotation marks omitted)). "A pattern of similar constitutional violations by untrained

employees is ordinarily necessary to demonstrate deliberate indifference for purposes offailure

to train." Connickv. Thompson,563 U.S. 51,62(2011)(internal quotation marks omitted).

       The complaint does not include facts sufficient to allege that a policymaker "knows to a

moral certainty that [his or] her employees will confront a given situation." Hendrick Hudson

Cent. Sch. Dist., 2016 WL 1274587, at *10. The plaintiff does not allege the identity of a

policymaker in relation to the alleged incidents, or that any policymaker had "moral certainty"

that an employee's conduct would deprive the plaintiff of her constitutional rights. Therefore,

these claims are dismissed.


       D.      § 1983 "Deprivation of Right Under Color of Law" Claim

       The plaintiff cannot bring a separate "deprivation of right" claim under § 1983 as the

statute "is not itself a source of substantive rights, but a method for vindicating federal rights


                                                  16
elsewhere conferred by those parts ofthe United States Constitution and federal statutes."

Ostroski v. Town ofSouthold,443 F. Supp. 2d 325, 335(E.D.N.Y. 2006)(citing Baker v.

McCollan,443 U.S. 137, 145 n.3 (1979)). In connection with this claim, the plaintiff has not

alleged any underlying Constitutional or statutory violation; therefore, her "deprivation ofright"

claim is dismissed.


       E.      Fourteenth Amendment Equal Protection Claim

       The plaintiff also has not adequately pled an equal protection claim. The Equal

Protection Clause requires that the government treat all similarly situated people alike. Harlen

Assocs. V. Inc. Vill. ofMineola,273 F.3d 494,499(2d Cir. 2001)(citing City ofCleburne v.

Cleburne Living Ctr., 473 U.S.432,439(1985)). An equal protection claim requires a plaintiff

to "sufficiently allege that defendants acted with discriminatory intent." Burgis v. New York City

Dep't ofSanitation, 798 F.3d 63,68(2d Cir. 2015)(citing Gen. Bldg. Contractors Ass'n v.

Pennsylvania,458 U.S. 375, 391 (1982)). As discussed above, the plaintiff has not pled enough

facts to raise an inference of discriminatory intent, so the claim is dismissed.

       F.      First Amendment Retaliation Claim


       The plaintiffs First Amendment retaliation claim must be dismissed as well. Plaintiffs

who claim that they were "retaliated against in violation ofthe First Amendment, must plausibly

allege that '(1)[their] speech or conduct was protected by the First Amendment;(2)the

defendant took an adverse action against [them]; and(3)there was a causal connection between

this adverse action and the protected speech.'" Montero v. City ofYonkers, N.Y., 890 F.3d 386,

394(2d Cir. 2018)(quoting Cox v. Warwick Valley Cent. Sch. Dist.,654 F.3d 267,272(2d Cir.

2011)). To show "causal connection," the plaintiff must plead facts that "'warrant the inference

that the protected speech was a substantial motivating factor in the adverse employment action,

                                                 17
that is to say,the adverse employment action would not have been taken absent the employee's

protected speech.'" Stajic v. City ofN.K,214 F. Supp. 3d 230, 235(S.D.N.Y. 2016)(quoting

Morris, 196 F.3d at 110). "In the context of a First Amendment retaliation claim,...'only

retaliatory conduct that would deter a similarly situated individual of ordinary firmness from

exercising his or her constitutional rights constitutes an adverse action.'" Zelnik v. Fashion

Institute ofTechnology,464 F.3d 217,225(2d Cir. 2006)(quoting Washington v. County of

Rocldand,373 F.3d 310, 320(2d Cir. 2004))(brackets omitted). Here, even assuming that the

plaintiffengaged in protected speech, as discussed above, there was no adverse action. The

plaintiffs First Amendment claim is dismissed.

II.    State Law Claims


       Having dismissed the plaintiffs federal claims, the Court declines to exercise jurisdiction

over the plaintiffs state law claims. "Where a court dismisses all claims over which it has

original jurisdiction, it may,in its discretion, decline to exercise supplemental jurisdiction over

remaining claims." Wolfmger v. Consolidated Edison Co. ofNew York, Inc., No. 17-CV-1710,

2018 WL 3637964, at *12(E.D.N.Y. July 31,2018)(citing 42 U.S.C. § 1367(c)(3)). "In

deciding whether to exercise supplemental jurisdiction, district courts should balance the values

ofjudicial economy,convenience, fairness, and comity." Thompson,2018 WL 5045762, at *4;

see United Mine Workers ofAm. v. Gibbs,383 U.S. 715,726(1966)("Needless decisions of

state law should be avoided both as a matter ofcomity and to promote justice between the

parties, by procuring for them a surer-footed reading of applicable law."); Kolari v. New York-

Presbyterian Hosp.,455 F.3d 118, 123(2d Cir. 2006)("[Fjederal policy concerns may argue in

favor of exercising supplemental jurisdiction even after all original-jurisdiction claims have been

dismissed."). Having dismissed all federal claims in this action, 1 decline to exercise


                                                 18
supplemental jurisdiction over the plaintiffs remaining state law claims. Klein & Co. Futures.

Inc. V. Bd, ofTrade,464 F.3d 255,262(2d Cir. 2006)("[Wjhere, as here, the federal claims are

eliminated in the early stages of litigation, courts should generally decline to exercise pendent

jurisdiction over remaining state law claims.")-

III.    Motion for Leave to Amend


        As part of her opposition, the plaintiff attaches a proposed second amended complaint,

which I interpret as a motion for leave to amend. (ECF No. 35 at 5-18.) Generally, leave to file

an amended complaint is freely granted when justice so requires, and "it is within the sound

discretion ofthe district court to grant or deny leave to amend." McCarthy v. Dun & Bradstreet

Corp.,482 F.3d 184,200(2d Cir. 2007). A district court may "deny leave for good reason,

including futility, bad faith, undue delay, or undue prejudice to the opposition party." Id. An

amendment is "futile when it does not contain enough allegations to state a claim for relief that is

plausible on its face." See Annunziatto v. Collecto, Inc., 293 F.R.D. 329, 33(E.D.N.Y. 2013)

(citing Twombly,550 U.S. at 570). "The standard governing leave to amend,flexible to begin

with, is further liberalized for pro se plaintiffs." Marcelin v. Cortes-Vazquez, No. 09-CV-4303,

2011 WL 346682, at *2(E.D.N.Y. Jan. 28,2011)(citing Fed. R. Civ. P. 15(a)(2) and Cuoco v.

Moritsugu, 222 F.3d 99,112(2d Cir. 2000)(quotation marks and citation omitted)). The court,

however, maintains discretion to deny leave to amend "in instances offutility." Burch v. Pioneer

Credit Recovery, Inc., 551 F.3d 122, 126(2d Cir. 2008)(citation omitted). I have reviewed the

proposed second amended complaint, and have considered it in deciding the defendants' motion

to dismiss. The second proposed amended complaint does not include any additional factual

allegations or claims that would survive a motion to dismiss; therefore, I find that an amendment

would be futile, and deny the plaintiffs motion for leave to amend.
                                                                           V

                                                   19
                                        CONCLUSION


        Accordingly, I grant the defendants' motion to dismiss with respect to the plaintiffs

federal claims, and decline to exercise jurisdiction over the remaining state law claims, and deny

the plaintiffs motion for leave to amend the complaint. The Clerk ofthe Court is respectfully

directed to close this case.




SO ORDERED.

                                                                      s/Ann M. Donnelly
                                                                             )onnelly
                                                                    Unitecf States District Judge

Dated: Brooklyn, New York
       July 25,2019




                                                20
